Citation Nr: 1009838	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
October 1969 and October 1969 to August 1972.  He served in 
the Republic of Vietnam from August 1969 to August 1970.  
After discharge from active duty he served with the Army 
National Guard of Georgia until February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Atlanta, Georgia regional office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for the cause of the Veteran's death.  
This matter was remanded previously by the Board in February 
2007 for the provision of additional notice.  In January 
2008, the Board determined that new and material evidence had 
been submitted to reopen the claim and remanded for a medical 
opinion.

The Board observes that when the appellant filed the December 
2002 application to reopen the claim of entitlement to 
service connection for cause of death, she also requested 
that VA provide her with educational assistance on the basis 
that her father had died from a disability that should have 
been service connected.  Although this statement reflects a 
desire for Dependents' Educational Assistance (DEA) benefits, 
that matter is dependent upon the claim of service connection 
for cause of death.  See 38 U.S.C.A. Chapter 35 (2009).  


FINDINGS OF FACT

1.  The Veteran died in 1988.  The immediate cause of death 
was determined to be respiratory arrest, due to massive 
hemoptysis, due to pulmonary sarcoidosis.

2.  Respiratory arrest, as caused by pulmonary sarcoidosis, 
was not manifested during service and has not been shown to 
be causally related to service or proximately due to, or the 
result of, a service-connected disease or injury.


CONCLUSION OF LAW

Respiratory arrest, as caused by pulmonary sarcoidosis, was 
not incurred in or aggravated by service, may not be so 
presumed, and is not proximately due to or the result of a 
service-connected disease or disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

The RO sent the appellant letters in December 2002 and 
February 2003, prior to adjudication, which informed her of 
the requirements to establish entitlement to service 
connection for cause of death.  In accordance with VCAA, the 
letters informed the appellant what evidence and information 
she was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  

However, as the appellant's December 2002 claim was an 
application to reopen a claim of entitlement to service 
connection for cause of death, last denied in a May 1996 
rating decision, the Board remanded in February 2007 for the 
provision of additional notice, in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Appeals Management 
Center (AMC) provided the appellant with Kent notice in July 
2007.  The case was re-adjudicated in an August 2007 
supplemental statements of the case (SSOC).

In January 2008, the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
in order to obtain a medical opinion as to whether the 
Veteran's presumed exposure to herbicides while in Vietnam 
caused pulmonary sarcoidosis.  The requested medical opinion 
was obtained in April 2008.  The case was re-adjudicated in a 
June 2008 SSOC.

In September 2008, the Board remanded for the provision of 
additional notice in compliance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Hupp notice was provided to the 
appellant in a January 2009 letter that also informed her as 
to how VA determines an effective date for an awarded benefit 
in compliance with Dingess/Hartman, 19 Vet. App. 473.   The 
case was re-adjudicated in a November 2009 SSOC.

As the above development has been completed, the Board finds 
that all actions and development directed in earlier remands 
have been fulfilled.  Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  The 
Board also concludes that there is sufficient medical 
evidence on file in order to make a decision.  The appellant 
has been given ample opportunity to present evidence and 
argument in support of her claim.  

Entitlement to Service Connection for Cause of Death

The appellant has asserted that the Veteran's tertiary cause 
of death, pulmonary sarcoidosis, as listed on his death 
certificate, is related to in-service exposure to Agent 
Orange.  She has also asserted that the Veteran was 
improperly diagnosed with sarcoidosis and actually exhibited 
symptoms of, and died from, lung cancer. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  The Board observes that, with respect to 
the Veteran's National Guard reserve service, the applicable 
laws and regulations permit service connection only for 
disability resulting from disease or injury incurred in, or 
aggravated while, performing active duty for training 
(ACDUTRA) or inactive duty for training (INACDUTRA).  See 38 
U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2009).  

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service 
occurrence or aggravation of a disease or injury leading to 
death within the regulatory scheme; and competent medical 
evidence of a nexus between an in-service injury or disease 
and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The mere occurrence of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.   
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
the disability to that symptomatology.  Id.  

Sarcoidosis may be presumed to have been incurred during 
active military service if the disability becomes manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

"Competent medical evidence" means, in part, evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Lay 
statements are considered competent evidence when describing 
the symptoms of a disease or disability or an injury that are 
observable through the senses.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With regard to disabilities attributed to exposure to Agent 
Orange, the law provides that, for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending May 7, 1975, service connection may be 
presumed for certain diseases (enumerated by statute and 
regulations) that become manifest within a particular period, 
if any such period is prescribed.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  If a veteran is found to have been 
exposed and/or presumed to have been exposed to an herbicide 
agent during active service in the Republic of Vietnam, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. Section 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. Sections 3.307(d) are also satisfied: chloracne 
or other acneform disease; Type II diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; Non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; and, soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  
Sarcoidosis is not among the disorders presumptively linked 
to herbicide exposure.

In June 2002, VA gave notice, under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era was not warranted for the following conditions: 
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other than 
diabetes mellitus), immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  67 Fed. Reg. 
42600 (June 24, 2002).

A notation on the Veterans' pre-enlistment examination 
report, dated April 1968, stated "asthma - 26 Feb. '68 - not 
verified." In an accompanying self-report of medical 
history, the Veteran noted a history of asthma and chronic 
colds.  He further reported that he experienced upper 
respiratory infections occurring three times a year had been 
denied a job at a chemical plant due to asthma.  

An in-service chest x-ray dated April 1971 is described as 
negative.

A service treatment record of October 1971 reflects diagnosis 
of, and treated for, an upper respiratory infection.

An examination conducted in May 1972, did not reveal any 
abnormal findings and he reported that he was in good health; 
the chest x-ray was negative.  In August 1972, the Veteran 
signed a form indicating that his health had not changed 
since his last examination.

The claims file reflects that the Veteran was admitted to a 
private hospital in October 1987 for dyspnea.  The intake 
report states a medical history as follows: "sarcoid since 
1979;" and two prior admissions, both for dyspnea.  A chest 
x-ray revealed bilateral basilar infiltrates "which have 
been chronic since 11/86."  He was diagnosed with 
sarcoidosis with exacerbation and gout by history; the 
physician noted a plan to rule out viral versus bacterial 
infection.  Upon discharge, the Veteran was diagnosed with 
acute exacerbation of asthma, sarcoidosis, and gout.

In December 1987 the Veteran was admitted to the hospital 
again for hemoptysis.  A portable chest study revealed 
extensive fibrotic changes in both lung fields; the examiner 
stated "presumably the patient has sarcoidosis."  The 
report of review of this study states that "the fibrotic 
change in the lung fields noted previously could be the 
result of some chronic process such as sarcoidosis... [and] the 
patient now appears to have a soft superimposed component."  
The reporting physician opined that the Veteran was 
developing "some mild acute pneumonia or failure."  Upon 
discharge the Veteran was diagnosed with sarcoidosis, 
hypoxia, and bronchitis.

The record reflects that the Veteran was admitted to the 
hospital again in January 1988.  An intake note provides an 
assessment of pulmonary sarcoidosis, bronchospasm secondary 
to asthma, and hemoptysis secondary to the sarcoidosis and 
bronchospasm.  The discharge note shows diagnoses of 
hemoptysis, pulmonary sarcoidosis, and bronchospasms.  The 
discharge report from this period of hospitalization states 
that the Veteran was diagnosed with sarcoidosis in 1979.

An Emergency Medical Technician (EMT) note dated February 
1988 states that the Veteran was unresponsive after coughing 
up blood due to some type of lung disease.  He was taken to a 
hospital for emergency treatment and subsequently diagnosed 
with cardiac arrest secondary to pulmonary hemorrhaging.  The 
record reflects that, while in the hospital, the Veteran 
received a bronchoscopy and a CT scan of the chest.  The 
February 1988 CT scan of the Veteran's chest revealed 
"extensive lung disease bilaterally consistent with the 
patient's known sarcoidosis."  
The Veteran died while hospitalized and his death certificate 
reports the cause of death as respiratory arrest due to 
massive hemoptysis due to pulmonary sarcoidosis.

In October 2007, the appellant submitted research from 
various Internet sites.  A submission from 
www.pulmonarychannel.com indicates sarcoidosis is a condition 
resulting from the formation of granulomas after exposure to 
foreign particles, to include chemical toxins.  A submission 
from www.nhlbi.nih.gov states "scientists think that 
sarcoidosis develops when your immune system responds to 
something in the environment... or perhaps to your own body 
tissues."  A different submission from 
www.pulmonarychannel.com states that tuberculosis is the most 
common cause of hemoptysis, but "hemoptysis can also result 
from metastic cancer" and indicates that, in up to 30% of 
hemoptysis cases, the underlying cause is never determined 
even after extensive diagnostic tests.  A submission from 
about.com notes that metastic cancer to the lung is a sign 
that cancer has spread into the bloodstream and is present in 
places not seen by CT.  A submission from www.lyghtforce.com 
reports lung cancer as effect of Agent Orange exposure.

A December 2002 statement from the appellant reflects her 
contention that service connection was warranted on the basis 
that respiratory cancer may be caused by exposure to Agent 
Orange.  In statements dated August 2003 and October 2007, 
the appellant contended that the Veteran's respiratory 
conditions were related to Agent Orange exposure.  In a 
letter dated October 2007, the appellant stated her belief 
that the Veteran was improperly diagnosed with sarcoidosis 
and actually exhibited symptoms of, and died from, lung 
cancer.  

In April 2008, a VA examiner, identified in the record as a 
doctor of pulmonary and critical care medicine, reviewed the 
claims file and provided a medical opinion.  The examiner 
correctly presumed that, due to qualifying service in 
Vietnam, the Veteran had been exposed to herbicides.  The 
examiner opined that, on the basis of clinical, radiological, 
and histopathological evidence within the record, the Veteran 
had sarcoidosis that developed some time between the normal 
chest x-ray of April 1972 and the 1979 diagnosis.  The 
examiner further opined that the Veteran's sarcoidosis was 
not related to Agent Orange exposure because, based on a 
survey of medical evidence, herbicides are chemicals that do 
not share the properties of the type of persistent antigen 
that would cause a granulatomous reaction leading to 
sarcoidosis.

Service medical records show no evidence of sarcoidosis.  The 
record reflects an interval of seven (7) years between 
discharge from active duty and diagnosis of sarcoidosis in 
1979.  The passage of many years in between service and 
diagnosis of the condition identified as the cause of death 
weighs against the claim.  Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Although the 
Veteran was not discharged from the National Guard until 
February 1978, applicable laws and regulations permit service 
connection only for disability resulting from disease or 
injury incurred in or aggravated while performing ACDUTRA or 
INACDUTRA.  There is no evidence of record indicating the 
incurrence or aggravation of any such injury or disease 
during qualifying training.  

The normal chest x-rays associated with the Veteran's service 
medical records, and the medical opinion of the April 2008 VA 
examiner, indicate that sarcoidosis was not incurred during 
active duty service.  Further, there is no competent medical 
evidence to suggest that any of his diagnosed respiratory 
problems began during or as a consequence of service, or pre-
existed service and aggravated thereby.  Specifically, 
although the Veteran reported experiencing asthma and chronic 
upper respiratory infections prior to service, there is no 
medical evidence of prior diagnoses of these conditions and, 
because he was not a medically trained professional, he was 
not considered competent to offer an opinion as to a 
diagnosis, or the cause of a disorder.  Cromley v. Brown, 7 
Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Service medical records do not reflect any incidents of 
asthma and only show a single upper respiratory infection (in 
contrast to the Veteran's 1968 self-report that he usually 
experienced three upper respiratory infections per year).  
There is no evidence that either condition was chronic during 
service.  38 U.S.C.A. 1153; 38 C.F.R. § 3.306(b) (2009).  
Although a showing of continuity of symptomatology after 
service can support a claim for service connection of a 
chronic condition, 38 C.F.R. § 3.303(b), and the appellant 
stated in an October 2007 letter that, after service, the 
Veteran experienced "coughing up blood, continually battled 
bronchitis, shortness of breath, and vomiting," coughing up 
blood, vomiting, bronchitis, and shortness of breath are not 
mentioned in the service treatment records and neither asthma 
nor upper respiratory infections are listed on the death 
certificate.

Although, as noted above, sarcoidosis may be presumed to have 
been incurred during active military service if the 
disability becomes manifest to a degree of 10 percent within 
the first year following discharge (38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309), the 1979 diagnosis 
indicates that sarcoidosis did not become manifest to a 
qualifying degree within the first year after active duty 
service.  

The Board observes that the record does not indicate whether 
the Veteran was diagnosed in January or February of 1979, 
which would be within one year of discharge from his service 
with the National Guard.  However, as the record indicates 
(see education loan contracts and statements reflecting part- 
and full- time school work during 1972 and 1973, and 1977, 
1978, and 1979) that the Veteran's National Guard service was 
not active duty, this service does not provide a presumptive 
connection for disabilities becoming manifest within one year 
of discharge.  38 C.F.R. §§ 3.307, 3.309.

The appellant also has alleged that the Veteran's sarcoidosis 
was a result of exposure to Agent Orange while he was in 
service.  Based on the Veteran's service in Vietnam in 1969 
and 1970, VA presumes that he was exposed to herbicides such 
as Agent Orange.  However, since non-cancerous respiratory 
conditions are not included in the list of presumed 
disabilities, 67 Fed. Reg. 42600, the Veteran's diagnosed 
respiratory conditions and stated causes of death may not be 
presumed to be caused by Agent Orange.  

The appellant has provided evidence that she attended nursing 
school, but she has not indicated any current credentials or 
any expertise in the field of pulmonary medicine.  She has 
provided Internet research, as detailed above (and referenced 
in the Board's January 2008 remand), which, read broadly, 
implies a direct relationship between Agent Orange exposure 
and sarcoidosis.  

As a result of her submissions, the Board remanded her claim 
in January 2008 for medical review of the claims file and an 
opinion as to the relationship between herbicides and 
sarcoidosis.  As discussed above, an April 2008 VA examiner 
experienced in pulmonary medicine reviewed the file, 
conducted what he described as an extensive search of 
military medical literature, and provided an opinion against 
any relationship between sarcoidosis and Agent Orange 
exposure.  

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Competent medical evidence linking a disorder to symptoms is 
required.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that medical examination reports must contain not only 
clear conclusions with supporting data, but a reasoned 
medical explanation connecting the two.  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).   As the 2008 VA examination 
contained clear conclusions based on supporting data and 
provided a reasoned medical explanation, the most persuasive 
and competent evidence of record is against a connection 
between sarcoidosis and service.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  

As well as alleging that the Veteran's sarcoidosis was caused 
by Agent Orange exposure, the appellant also has contended 
that his condition was misdiagnosed and that he died not from 
sarcoidosis, but from lung cancer, also as caused by Agent 
Orange.  Although respiratory cancers experienced by 
individuals with qualifying service in Vietnam are presumed 
to be connected to service, 38 C.F.R. § 3.309(e), there is no 
competent medical evidence of record supporting the 
appellant's contention that the Veteran had lung cancer.  She 
stated in an October 2007 letter that his diagnosis of 
sarcoidosis was questionable and that, based on the research 
she submitted, he exhibited symptoms of lung cancer.

The Board has reviewed the record in detail and, although the 
December 1987 private hospital treatment records do contain 
one reference to the Veteran's diagnosis of sarcoidosis using 
the term "presumably" and one statement that he had "some 
chronic process such as sarcoidosis," these are two (2) 
references of many and, as a whole, the record indicates that 
he had carried a diagnosis of sarcoidosis since 1979.  The 
2008 VA examiner stated that, based on the record, all of the 
features sufficient to ascertain a diagnosis of sarcoidosis 
were present.  There is no mention of a possible diagnosis of 
lung cancer in the record, excepting the appellant's 
statements.  Although she has submitted general medical 
evidence describing symptoms of lung cancer, there is no 
reasoned medical opinion of evidence supporting a 
relationship between the specific symptoms exhibited by the 
Veteran and lung cancer rather than sarcoidosis.  The Court 
has held that opinions which are inconclusive as to the 
origin of a disease cannot be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).   
Further, service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

In sum, the Board finds that the preponderance of the 
evidence does not reflect that any disability etiologically 
related to the Veteran's active duty service, "contributed 
substantially or materially" to his death, or "combined to 
cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c)(1).  See 
generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

As such, the preponderance of the evidence is against the 
appellant's claim, and there is no benefit of the doubt that 
could be resolved in her favor.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


